Judgment of the County Court of Nassau county reversed upon the law and the facts and a new trial ordered, costs to appellant to abide the event. The testimony presented questions of fact to be submitted to the jury. Plaintiff made out a prima facie case. The testimony on his part showed that the car of defendant Kuck and the taxicab of defendant Fischman, in which plaintiff was riding as a passenger, approached the intersection and were equidistant from the line of each other when first observed, going about -the same speed,- when suddenly the' car of defendant Fischman increased its speed and the other car collided with it. The other ear, according to the city ordinances,  had the right' of way, which, if they believed the plaintiff's story, the jury would have -been warranted in finding that the chauffeur of defendant Fischman failed to respect, and as a result the accident occurred. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur.